DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, method claims 1-15 in the reply filed on 11 October 2021 is acknowledged. Claims 21-25 have been added.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US 2019/0157444.
Regarding claim 1, Yang et al. discloses a method comprising: 
providing a structure Figs. 1-5 having a substrate 100 and a fin 105, the fin having first layers 124 of a first semiconductor material and second layers 114 of a second semiconductor material different from the first semiconductor material, wherein the first layers and the second layers are alternately stacked over the substrate, the structure further having a sacrificial gate stack 175 engaging a channel region of the fin and gate spacers on sidewalls 185 of the sacrificial gate stack; 
etching a source/drain (S/D) region of the fin, resulting in an S/D trench 190 Fig. 15; 
partially recessing the second layers 114 exposed in the S/D trench [0059], resulting in a gap 200 between two adjacent layers of the first layers 124 Fig. 17; and 
depositing a dielectric layer 210 over surfaces of the gate spacers 185, the first layers 124, and the second layers 114, wherein the dielectric layer partially fills the gap 200, leaving a void 220 sandwiched between the dielectric layer 210 on the two adjacent layers of the first layers 124, Fig. 18.  
Regarding claim 2, Yang et al. discloses the method of claim 1, further comprising: 
performing an etching back process to the dielectric layer 210, thereby exposing portions of the first layers 124 in the S/D trench, wherein a portion of the void 220 Fig. 18, [0062]-[0064].  
Regarding claim 3, Yang et al. discloses the method of claim 2, further comprising: 
epitaxially growing a third semiconductor material 240 from the portions of the first layers 124 exposed in the S/D trench 190, wherein the portion of the void 230 remains sandwiched between the dielectric layer 210 on the two adjacent layers of the first layers 124, Fig. 19, [0065]-[0070].  
Regarding claim 4, Yang et al. discloses the method of claim 3, wherein the void is surrounded by the dielectric layer 210 and the third semiconductor material 240, Fig. 19.
Regarding claim 5, Yang et al. discloses the method of claim 3, further comprising: 
removing the sacrificial gate stack, resulting in a gate trench; and 
removing the second layers 114 from the gate trench, thereby exposing the dielectric layer 210 in the gate trench Fig. 20, [0073]-[0076].  
Regarding claim 6, Yang et al. discloses the method of claim 5, further comprising: forming a high-k metal gate stack in the gate trench [0026]-[0031].  
Regarding claim 9, Yang et al. discloses the method of claim 1, wherein the dielectric layer is deposited using atomic layer deposition [0063].  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claim 1 above, and further in view of Bi et al. US 2018/0053837.
Regarding claim 7, Yang et al. discloses the method of claim 1. Yang et al. discloses an isotropic wet etching process to partially recess the second layers 114 that is selective to the second semiconductor material [0059]. Yang et al. does not disclose wherein the partially recessing the second layers 114 includes an isotropic dry etching process that is selective to the second semiconductor material.  
Bi et al. [0033] teaches a method of partially recessing second layers 204 using an isotropic dry etch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yang et al. with Bi et al. for the purpose of using an etch having good selectively and resulting in an improved top-down etch uniformity of the semiconductor layers as taught by Bi et al. [0033].
Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0157444 in view of Bi et al. US 2018/0053837.
Regarding claim 10, Yang et al. discloses a method comprising: 
providing a structure Figs. 1-5 having a substrate 100 and a fin 105, the fin having first layers 124 of a first semiconductor material and second layers 114 of a second semiconductor material different from the first semiconductor material, wherein the first layers and the second layers are alternately stacked over the substrate, the structure further having a sacrificial gate stack 175 engaging a channel region of the fin and gate spacers on sidewalls 185 of the sacrificial gate stack; 
etching a source/drain (S/D) region of the fin, resulting in an S/D trench 190 Fig. 15; 
partially recessing the second layers 114 exposed in the S/D trench [0059], resulting in a gap 200 between two adjacent layers of the first layers 124 Fig. 17; and 
depositing a dielectric layer 210 over surfaces of the gate spacers 185, the first layers 124, and the second layers 114, wherein the dielectric layer partially fills the gap 200, leaving a void 220 sandwiched between the dielectric layer 210 on the two adjacent layers of the first layers 124, Fig. 18, [0062]-[0064],
3Serial No.: 16/945,394Attorney Docket No. 2019-3345/24061.4128US01etching back the dielectric layer, thereby exposing surfaces of the first layers in the S/D trench Fig. 18, [0062]-[0064]; and 
epitaxially growing a third semiconductor material 240 from at least the surfaces of the first layers 124 exposed in the S/D trench, wherein the void 220 remains between Fig. 19, [0065]-[0070].  
Yang et al. does not disclose partially recessing the second layers exposed in the S/D trench using an isotropic dry etching process.  
Bi et al. [0033] teaches a method of partially recessing second layers 204 using an isotropic dry etch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yang et al. with Bi et al. for the purpose of using an etch having good selectively and resulting in an improved top-down etch uniformity of the semiconductor layers as taught by Bi et al. [0033].
	Regarding claim 11, Yang et al. as modified by Bi et al. teaches the method of claim 10. Yang et al. teaches wherein the dielectric layer includes a low-k material, silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, silicon oxycarbide, or silicon oxycarbonitride [0040].  
Regarding claim 12, Yang et al. as modified by Bi et al. teaches the method of claim 10. Yang et al. teaches wherein the dielectric layer is deposited using atomic layer deposition [0063].  The combined references do not teach a thickness of the dielectric layer is controlled to be less than half of a thickness of the second layers.  
Yang et al. establishes a relationship between the thickness of the spacer 210 and the parasitic capacitance. As the thickness of layer 210 increases the parasitic capacitance between the gate structure and an epitaxial layer decreases. The method demonstrates that to reduce the parasitic capacitance between the gate and the S/D regions from which the thickness of the dielectric layer would be considered result effective variable. 

Regarding claim 14, Yang et al. as modified by Bi et al. teaches the method of claim 10. Yang et al. teaches wherein the structure further includes a sacrificial gate stack 175 engaging a channel region 105 of the fin and gate spacers 185 on sidewalls of the sacrificial gate stack, further comprising: after the epitaxially growing of the third semiconductor material 240, removing the sacrificial gate stack [0073]-[0078], resulting in a gate trench; removing the second layers from the gate trench, thereby exposing the dielectric layer in the gate trench; and forming a high-k metal gate stack in the gate Fig. 3, [0030]-[0032].  

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. and Bi et al. as applied to claims 7  and 10 above, and further in view of Chu et al. US 2020/0335602.
Regarding claim 8, Yang et al. as modified by Bi et al. teaches the method of claim 7. The combined references do not teach wherein the partially recessing the second layers further includes applying a cleaning process using diluted hydrofluoric acid after the isotropic dry etching process finishes.  Chu et al. [0035] teaches a two-step process of a first selective isotropic etching process, followed by a diluted hydrofluoric acid oxide strip step. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Yang and Bi with Chu to include a diluted hydrofluoric acid step in order to remove any oxide on the surface thereby creating a clean surface of the fin structure for the next process step.
Regarding claim 13, Yang et al. as modified by Bi et al. teaches the method of
of claim 10. The combined references do not teach cleaning the gap using diluted hydrofluoric acid before depositing the dielectric layer into the gap. Chu et al. [0035] teaches a two-step process of a first selective isotropic etching process, followed by a diluted hydrofluoric acid oxide strip step. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Yang and Bi with Chu to include a diluted hydrofluoric acid step in order to remove any .

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0157444 in view of Chu et al. US 2020/0335602.
	Regarding claim 21, Yang et al. discloses a method comprising: 
providing a structure having a substrate 100, a fin 105, a sacrificial gate stack 175 engaging a channel region of the fin, and gate spacers 185 on sidewalls of the sacrificial gate stack, wherein the fin includes first layers 124 and second layers 114 alternately stacked over the substrate 100, wherein the first and the second layers include different semiconductor materials; 
etching a source/drain (S/D) region 190 of the fin that is different from the channel region of the fin, resulting in an S/D trench; 
partially recessing the second layers from the S/D trench Fig. 17, resulting in gaps 200 between adjacent layers of the first layers 124; 
depositing a dielectric layer 210 along surfaces of the first layers 124 and the second layers 114 such that the dielectric layer partially fills the gaps Fig. 18, [0062]-[0064]; 
etching back the dielectric layer, thereby exposing surfaces of the first layers 124 in the S/D trench Fig. 18, [0062]-[0064]; and 
epitaxially growing a third semiconductor material 240 from at least the surfaces of the first layers 124 exposed in the S/D trench such that voids 230 are formed in the gaps 220 and are surrounded by the dielectric layer 210 and the third semiconductor material 240, Fig. 19.  

Chu et al. [0035] teaches a two-step process of a first selective isotropic etching process, followed by a diluted hydrofluoric acid oxide strip step. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yang et al. with Chu et al. to include a diluted hydrofluoric acid step in order to remove any oxide on the surface of the fin thereby creating a clean surface of the fin structure for the next process step.
Regarding claims 22-23, Yang et al. as modified by Chu et al. teaches the method of claim 21. Yang et al. teaches wherein the dielectric layer is deposited using atomic layer deposition [0063].  The combined references do not teach a thickness of the dielectric layer is controlled to be less than half of a thickness of the second layers during the depositing of the dielectric layer.  
Yang et al. establishes a relationship between the thickness of the spacer 210 and the parasitic capacitance. As the thickness of layer 210 increases the parasitic capacitance between the gate structure and an epitaxial layer decreases. The method demonstrates that to reduce the parasitic capacitance between the gate and the S/D regions from which the thickness of the dielectric layer would be considered result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art 
	Regarding claim 5Serial No.: 16/945,394Attorney Docket No. 2019-3345/24061.4128US0124, Yang et al. as modified by Chu et al. teaches the method of claim 21. Yang et al. teaches further comprising: 
after the epitaxially growing of the third semiconductor material, removing the sacrificial gate stack, resulting in a gate trench; 
removing the second layers from the gate trench, thereby exposing the dielectric layer in the gate trench; and 
forming a high-k metal gate stack in the gate trench, wherein the dielectric layer and the voids are disposed laterally between the high-k metal gate stack and the third semiconductor material.  
Regarding claim 25, Yang et al. as modified by Chu et al. teaches the method of claim 21.  Yang et al. teaches wherein the dielectric layer includes a low-k material, [0040].  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Yang et al. as modified by Bi et al. teaches the method of claim 10. The combined references do not teach wherein the partially recessing of the second layers results in a loss of a thickness of the first layers above the gap and the loss is less than 1.5 nm.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898